Defendant was convicted of the crime of embezzlement and sentenced to serve a term of two years' imprisonment in the state prison. He appealed to this court from that judgment, and from an order made denying his motion for a new trial. The record on appeal, consisting of the reporter's and clerk's transcripts, was filed in this court on the twenty-sixth day of February, 1912, and thereafter upon stipulation of counsel time was twice extended within which defendant might file a brief in support of his appeal. No brief was filed within the time allowed, and on June 24th this cause was ordered to be submitted. Appellant having failed to support his appeal, either by oral argument or printed brief, the judgment and order must be affirmed. (Pen. Code, sec. 1253; People v.Albitre, 153 Cal. 367, [95 P. 653].)
The judgment and order are affirmed.
Allen, P. J., and Shaw, J., concurred.